Citation Nr: 1421738	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  12-11 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable rating for residuals of a laceration of the right arm involving muscle group VII.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1974 to August 1976.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA.


REMAND

The Veteran was afforded a VA examination in response to his claim in March 2010.  The examiner stated that muscle function was normal in terms of comfort, endurance, and strength.  In his April 2012 Form 9, the Veteran contended that he had loss of power, weakness, and fatigue after average use of his right forearm and hand, affecting the particular functions controlled by the injured muscles.  He also alleged that the March 2010 VA examination was inadequate.  

It is not apparent from the March 2010 VA examination report that the examiner performed any testing to determine the extent of functional impairment following repetitive use.  In light of this, the Veteran's contentions, and the fact that the Veteran has only been provided one VA examination to determine the degree of severity of his muscle injury, the Board has determined that the Veteran should be afforded another VA examination to determine the degree of severity of the disability at issue.  In addition, while this case is in remand status, development to obtain any outstanding medical records pertinent to the claim should be completed. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:


1.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's claim.

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current degree of severity of his residuals of a right arm injury involving muscle group VII.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to include an assessment of functional impairment following repeated use.

3.  The RO or the AMC also should undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



